Citation Nr: 0200018	
Decision Date: 01/02/02    Archive Date: 01/11/02

DOCKET NO.  00-24 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
residuals of a compression fracture of L-3.  

2.  Entitlement to an increased (compensable) evaluation for 
residuals of osteomyelitis of the terminal phalanx of the 
left thumb.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to April 
1946 and from September 1947 to March 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that increased the rating for 
residuals of a compression fracture of L-3 to 40 percent 
disabling and denied a compensable rating for residuals of 
osteomyelitis of the terminal phalanx of the left thumb.  In 
October 2001, the veteran gave sworn testimony at a hearing 
before the undersigned in Washington, D.C.  A transcript of 
that hearing is of record.  The matter is now before the 
Board for appellate consideration.  

The veteran has waived initial RO consideration of evidence 
that he submitted at the time of his hearing.  See 38 C.F.R. 
§ 20.1304(c) (2001).  That evidence has been associated with 
the claims file and will be considered herein.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Residuals of a compression fracture of L-3 are manifested 
by severe limitation of motion of the lumbar spine and some 
pain, but demonstrable deformity of the L-3 vertebral body is 
not shown to have been acquired during service.  

3.  The service-connected residuals of a compression fracture 
of L-3 do not result in such exceptional or unusual 
disability factors as to render impractical the application 
of the regular schedular standards.  

4.  There is no evidence of reactivation of osteomyelitis 
following excision of the infection site of the osteomyelitis 
of the terminal phalanx of the left thumb during the 
veteran's first period of service; current residuals include 
a swollen left thumb, dystrophy of the thumbnail, and pain 
and soreness of the left thumb, especially during cold 
weather.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for residuals of a compression fracture of L-3 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Codes 5285, 5292 
(2001).  

2.  The criteria for a 10 percent evaluation for residuals of 
osteomyelitis of the terminal phalanx of the left thumb, by 
analogy to a tender and painful scar, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.20, 4.31, 4.71a, 4.118, Diagnostic Codes 5000, 7804 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2001), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

The record shows that a rating decision dated in January 1947 
granted service connection for osteomyelitis of the terminal 
phalanx of the left thumb and assigned a zero percent rating 
for the disability effective from separation from the 
veteran's first period of active duty.  In April 1948, 
following the veteran's second period of active duty, the RO 
granted service connection for residuals of a compression 
fracture of L-3 on the basis of aggravation.  A 20 percent 
rating was assigned, effective from the veteran's separation 
from his second period of active duty.  

These evaluations were thereafter continued.  The veteran 
reopened his claim for increased ratings in April 2000.  

A.  Compression fracture of L-3

Factual Background

The service medical records for the veteran's first period of 
active duty are negative for complaints or findings of low 
back disability.  The record shows, however, that in February 
1947, the veteran fell from a roof landing on his "seat" 
and thereafter had pain in his left foot and right 
lumbosacral area.  X-rays of the back revealed a compression 
fracture of the body of L-3.  The veteran was casted during a 
VA hospitalization in 1947.  Following his return from a pass 
on May 12, 1947, the cast was found to be comfortable and in 
good position.  X-rays were taken at that time, which were 
felt to be satisfactory.  The veteran was measured for a long 
Knight brace, but while on a pass on May 19, 1947, he fell 
and broke his cast and was therefore placed in bed.  He left 
the hospital AWOL a couple of days later and was discharged 
in an AWOL status on May 22, 1947.  

Complaints or findings of low back disability were not noted 
when the veteran was examined for service entrance in 
September 1947.  However, in November 1947, the veteran was 
seen for a complaint of pain in the back.  It was reported 
that while cleaning lines overhead, the ladder slipped and he 
fell to a sitting position.  He was then admitted to a Naval 
hospital with a chief complaint of pain in the lumbar region 
of 36 hours' duration.  His preservice back injury was noted, 
and it was reported that his back had been well from the time 
of that injury until shortly before admission, when he fell 
off a ladder while working at his duty station and sustained 
a hyperflexion injury of the back.  Twelve hours later, he 
experienced moderately severe pain in the mid-lumbar region 
of a non-radiating steady nature.  Admission X-rays were said 
to show an old compression fracture of L-3 with no evidence 
of recent fracture or other pathology.  There was moderate 
wedging of L-3 still present.  The impression was acute back 
strain superimposed on an old healed injury.  The diagnosis 
was muscular strain of the lumbar region when he was 
discharged to duty on his seventh day of hospitalization.  

In early January 1948, the veteran was again admitted to a 
Naval hospital, where it was reported that he had slipped on 
icy steps on the day of admission and had fallen down three 
steps landing in a sitting position.  X-rays of the lumbar 
and sacroiliac region four days following admission revealed 
a moderate wedging of the L-3 vertebra which had the 
appearance of an old well-healed compression fracture of L-3.  
There was no evidence of new injury.  Ten days following 
admission, the diagnosis was changed to simple fracture of 
the 3rd lumbar vertebra.  He was found by a Board of Medical 
Survey to be unfit for service as a consequence of his back 
condition, and it was recommended that he be discharged from 
the Naval service.  It was felt that his disability had 
existed prior to service and that it had been aggravated by 
service.  

On VA examination in March 1951, the veteran complained of 
low back pain on exercise, bending and stooping.  Prolonged 
standing and walking were also painful.  X-rays of the lumbar 
spine showed an old well-healed compression fracture of the 
body of L-3 with no narrowing of the joint spaces of any of 
the lumbar joints, including the lumbosacral and sacroiliac.  
There was minimal kyphosis at the fracture site.  There was 
spina bifida occulta at S-1.  There was also generalized 
minimal osteoporosis, "possibly on a senile basis."  The 
pertinent diagnosis was residuals of healed fracture of L-3 
with some spasticity and pain on extremes of motion.  

Lumbar spine X-rays on VA examination in March 1956 showed 
evidence of a compression fracture involving the body of the 
L-3.  The intervertebral spaces were well maintained, and 
remaining lumbar vertebrae were normal in appearance.  There 
was a failure of fusion in the lamina of S-1.  The sacroiliac 
joints were normal in appearance.  

A VA outpatient clinic report dated in January 1986 shows 
that the veteran requested a refill of his Motrin 
prescription for aches and pains that included his back.  

A VA consultation report dated in May 1986 reflects findings 
of diffuse degenerative joint disease that included the 
lumbosacral spine.  

VA X-rays of the lumbar spine in September 1989 showed 
collapse of the L-3.  Disc spaces were said to be normal.  
There was anterior displacement of the L-3 in relation to the 
L-2, and there was coarse trabeculation of the L-5.  

When seen in the VA genitourinary clinic in January 1990, it 
was reported that the veteran had a history of urinary 
hesitancy and urgency, as well as nocturia and a suspicious 
prostate examination.  When seen in the VA outpatient clinic 
in February 1990, it was reported that he had back pain in 
the lumbosacral area and was taking Motrin.  He had flexion 
only to 60 degrees, which was painful.  Extension was without 
pain.  There was pain in the lower lumbar spinal and sciatic 
nerve route.  When seen at an outpatient clinic in April 
1990, the lumbosacral area was painful on deep palpation, and 
lumbosacral osteoarthritis was the pertinent assessment.  

A VA examination in May 1990 interpreted the September 1989 
X-ray report as showing the presence of an old crush fracture 
(collapse) of the L-3 vertebra.  It was felt that while there 
was mild lumbosacral spondylosis, there was no chronic 
discogenic disease.  

When seen at a VA outpatient clinic in November 1999, the 
veteran reported that he had received a series of 38 
radiation treatments for his prostate cancer and complained 
of having some diffuse bony pain.  

The veteran was seen in the VA Physical Medicine and 
Rehabilitation (PM&R) clinic in April 2000, when he 
complained of low back pain that he said was slowly 
progressive.  The pain remained localized to his low back.  
He reported that he did not have low back pain at night but 
that he awakened stiff in the morning.  He reported that his 
prostate cancer had returned but that a bone scan in January 
2000 indicated that the cancer had not spread to the bone.  
On examination, he had "functional range of motion 
throughout."  Palpation and inspection of his low back was 
unremarkable.  He had mild hip flexion weakness but otherwise 
had full strength bilaterally.  His muscle stretch reflexes 
were 1+ and symmetric.  His gait was narrow based and steady.  
The impressions were "chronic low back pain with 
osteoarthritis, status post compression fracture 1985 of 
L3"; and recurrence of prostate cancer.  The examiner 
remarked that because of his back, the veteran was having 
trouble with bending over and putting his shoes and socks on.  

On VA orthopedic examination in May 2000, the veteran 
reported that he fell from a roof in 1946 or 1947, was sent 
to a VA hospital, and was diagnosed with fracture of the 
vertebra.  He said that he was treated with a body cast for a 
few months.  He reinjured his back later in 1947 after 
reenlisting, and falling from a height of 8 or 10 feet.  He 
was again put in a cast.  Subsequently in 1947, he slipped on 
the ice and reinjured his back.  The pain became severe and 
interfered with his job, and he was discharged from service.  

An examination revealed straight leg raising that was 
positive at 40 degrees on the left and at 50 degrees on the 
right.  He had forward flexion of the lumbar spine to 30 
degrees, backward extension to 10 degrees, bending to the 
left to 30 degrees, and bending to the right to 20 degrees.  
He had rotation to the right to 10 degrees and rotation to 
the left to 20 degrees.  

The examiner interpreted recent X-rays as negative for 
metastatic lesions but as visualizing an old healed 
compression fracture of the superior articular surface of the 
L-3 vertebral body with moderate anterior wedging of the 
vertebral body and old minimal anterior wedging of the L-1 
vertebral body, as well as mild degenerative joint disease 
with slight marginal hypertrophy, sparing of the lumbar 
vertebral bodies, and generalized osteoporosis and 
spondylolisthesis of S-1.  The diagnoses were mild 
degenerative joint disease of the lumbar vertebral bodies 
with generalized osteoporosis; old healed compression 
fracture of the L-3 vertebral body; and spondylolisthesis of 
S-1.  

A letter from a private urologist dated in October 2000 
indicates that the veteran had undergone a radical 
prostatectomy in 1990 and was being followed for the possible 
presence of metastatic disease.  The physician related that a 
bone scan in September 1999 did not demonstrate obvious 
metastatic disease.  

The record shows that on July 30, 2001, a VA physician who 
served as chief of Physical Medicine and Rehabilitation 
(PM&R) called the veteran to inform him that recent X-rays 
were significant for visualizing a new compression fracture 
at L-1.  It was felt that this explained the exacerbation of 
his low back pain.  A thoracic lumbar sacral orthosis (TLSO) 
brace was ordered, and he was instructed that he should wear 
the brace at all times unless he was lying flat in bed.  The 
veteran indicated that Darvocet was helping adequately.  

When seen in the VA outpatient clinic on August 3, 2001, the 
veteran reported that during the last month, he had 
experienced pain "when he stooped to pick something up, 
sustaining a fracture at L-1.  When seen in PM&R later the 
same day, it was reported that the X-rays ordered on the last 
visit showed an L-1 compression fracture for which a TLSO 
brace was ordered.  He reported that he had been wearing the 
brace at all times and also felt that the Darvocet had been 
helping "take the edge off."  He denied any weakness or 
numbness or any new bowel or bladder complaints.  Physical 
examination was limited by pain but again showed no weakness.  
Muscle reflexes remained 2+ and symmetric.  The left sole of 
the foot continued to show some subjective sensory loss.  The 
impression was exacerbation of low back pain with new L-1 
compression fracture.  

When seen in the VA orthopedic clinic on August 7, 2001, the 
veteran was described as a 74-year-old male who was referred 
to the clinic for back pain.  It was reported that he had had 
back pain for about a month.  He indicated that he had had no 
leg pain, numbness, or weakness.  Although he had some 
constipation secondary to pain medications, he had otherwise 
had no bowel or bladder control problems.  On examination, 
his gait was normal.  He had 5/5 strength in the lower 
extremities, and his sensation was intact.  He had a brace on 
his torso.  He had no significant kyphosis or lordosis.  X-
rays were interpreted as revealing an old compression 
fracture of L-3 with approximately 50 percent loss of height.  

The examiner said that the veteran had what appeared to be a 
new compression fracture at L-1 "based on the fact that it 
was not there on prior films and now has appeared within the 
last several months."  The veteran also had some other 
changes on his films, including a small, calcified mass in 
the soft tissues and some sclerosis seen on the L-4 body of 
his vertebrae.  The assessment was that he had a compression 
fracture with about 80 percent loss of height on his L-1 
vertebra.  There was no significant anterior or posterior 
wedging.  He did have some pain.  The veteran was to stay in 
his TLSO brace for the next two to three months until he was 
stable and had good pain relief.  

The veteran was seen in the PM&R clinic on August 16, 2001, 
when he reported that the Darvocet was helping his pain 
control adequately.  He did not complain of any weakness or 
numbness.  His was examination was stable, and he denied any 
bowel or bladder complaints.  The physical examination did 
not show any focal weakness, although there continued to be 
some subjective sensory loss in the sole of the left foot 
that was chronic.  His gait was narrow based and steady with 
a TLSO intact.  The impression was new L-1 compression 
fracture, history of old L-3 compression fracture, 
osteoporosis, and history of prostate cancer on chronic 
Lupron.  It was felt that the veteran was under adequate 
control with Darvocet.  

When seen in the VA outpatient clinic on August 31, 2001, the 
veteran reported that he continued to wear a brace to 
stabilize his back .  On outpatient treatment in September 
10, 2001, it was noted that he continued to wear a plastic 
cast for his broken L-1 vertebral body.  The following day, 
he was evaluated in the orthopedic clinic.  It was noted that 
he had a history of prostate cancer.  He had been wearing a 
rigid lumbosacral orthosis for about six weeks and stated 
that his pain was much improved and was now down to a dull 
ache, which was what he normally had.  He had a normal 
neurological examination.  He did not report any bowel or 
bladder problems or numbness or tingling radiating into the 
legs or feet.  He had 5/5 strength in the lower extremities 
with normal sensation.  

X-rays on the day of examination revealed a severe 
compression fracture of the L-1 vertebral body and a mild 
compression fracture of the L-3 vertebral body.  A review of 
a recent magnetic resonance imaging (MRI) scan suggested that 
there was no soft tissue mass associated with his new 
compression fracture.  It appeared to be just a compression 
fracture, with mild prominence of the posterior vertebral 
body abutting against the neural structures, but with no 
significant stenosis or compression.  He had degenerative 
disc disease throughout the lumbar spine, as well as mild 
degenerative changes.  All findings were said to be 
consistent with a compression fracture.  

The examiner stated that "[t]his probably goes along with 
his history of osteopenia, which is secondary to radiation 
therapy he had to his prostate."  The examiner reiterated 
that he thought the process involved was "a compression 
fracture secondary to osteopenia related to radiation 
therapy."  It was felt that after six weeks, he could go 
into a soft orthosis but that he had to be aware of any type 
of activities that were going to exacerbate his current 
compression fractures or possibly lead to new ones.  It was 
planned that he would go to the Osteoporosis clinic.

Magnetic resonance imaging (MRI) of the lumbar spine by VA on 
September 4, 2001, was interpreted by the radiologist as 
showing an old compression fracture - roughly 50 percent - of 
the L-3 vertebral body.  The radiologist also found what he 
characterized as "[p]erhaps [a] more recent compression 
fracture of the L-1 vertebral body which appears to be much 
more severe, near 90 %."  The radiologist said that this 
demonstrated a "T2 prolongation and may have been more 
recent, as noted above."  

He remarked that there was "no evidence for abnormal 
surrounding soft tissue mass or significant posterior element 
pathologic signal at this level," and he stated that "these 
may both simply represent osteopenic compression fractures 
and not necessarily pathologic fractures."  A moderate disc 
bulge at L3-4, with minimal secondary spinal stenosis, was 
also visualized.  The neural foramina at this level were 
moderately narrowed bilaterally at their inferior halves by 
the diffuse bulge.  No retropulsion of bony fragments was 
seen at the L3-4 level from the 50 percent compression 
fracture.  There was marked (greater than 75 to 90 percent) 
compression of the L-1 vertebral body.  There was mild 
retropulsion of the posterior superior bony L-1 vertebral 
body, minimally compressing the thecal sac at that level, but 
there was no evidence for significant spinal stenosis at this 
level or at any other level throughout the lumbar spine.  

VA X-rays of the lumbar spine on September 11, 2001, were 
interpreted by the radiologist as showing vertebral plana at 
L-1 and wedge deformity at L-3, "likely as a result of 
insufficiency fractures."  There was also a questionable 
posterior osteophytic spur at the level of L5-S1.  

The veteran was seen in the PM&R clinic on September 19, 
2001, when he reported that his back pain was significantly 
improved.  He said that he had been taking about two 
Darvocets a day.  He stated that he only noted pain when he 
moved in certain positions.  He was now in a soft lumbosacral 
corset and was out of the TLSO.  He had no complaints of 
numbness or weakness or bowel or bladder complaints.  An 
examination was stable; there were no changes.  There was no 
focal weakness.  His gait was narrow based and steady without 
any assistive devices.  The diagnostic impressions were 
"[r]ecent L-1 compression fracture, history of old L3 
compression fracture secondary to osteopenia.  History of 
prostate cancer on chronic Lupron."  It was remarked that 
his pain control was good with Darvocet as needed (PRN).  He 
was not having trouble with any activities of daily living 
currently.  

Analysis

The 40 percent rating for the lumbar spine fracture residuals 
assigned by the RO in June 2000 was made effective from the 
date of receipt of the veteran's claim for increase the 
previous April.  The rating was based on limitation of motion 
of the lumbar spine under Diagnostic Code 5292.  Under that 
diagnostic code, a 40 percent evaluation is warranted where 
severe limitation of motion is shown.  This rating is the 
maximum schedular rating under that code.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997) (it is not error to fail to 
consider functional loss due to pain under 38 C.F.R. § 4.40 
where the claimant is receiving the maximum schedular rating 
available under the appropriate Diagnostic Code).  The Board 
notes that 40 percent is also the maximum schedular rating 
available were the service-connected L-3 fracture residuals 
to be rated under Diagnostic Code 5295 for lumbosacral 
strain.  

Although the service-connected low back disability could be 
evaluated under various diagnostic codes, the Board is of the 
opinion that the low back disability has rated on the basis 
of the dominant disability present under Diagnostic Code 5292 
for limitation of motion of the lumbar spine.  That rating, 
however, may not be combined with a rating under any other 
potentially applicable diagnostic code without violating the 
rule against pyramiding set forth in 38 C.F.R. § 4.14 (2001).  
The principal diagnostic codes by which the service-connected 
low back disability may be evaluated involve or affect the 
same anatomical part and involve the same or overlapping 
functions.  See VAOPGCPREC 36-97 (1997) (holding that 
Diagnostic Codes 5292 and 5293 contemplate limitation of 
motion).  The rule against pyramiding precludes the use of 
multiple diagnostic codes to evaluate the same manifestations 
of disability.  Id.  Rather, the diagnostic code is applied 
that best reflects the overall disability picture shown for 
the specific anatomical part involved.

At the hearing in October 2001, the representative contended 
that a 60 percent evaluation was warranted for the veteran's 
service-connected low back disability under Diagnostic Code 
5293.  A 60 percent evaluation is available under that 
diagnostic code for pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
(i.e., with characteristic pain and demonstrable muscle spasm 
and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc) and little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  

Although service connection is not technically in effect for 
intervertebral disc syndrome, diagnostic imaging from 
September 2001 suggests some disc disease is present as an 
apparent consequence of the 50 percent collapse of the L-3 
vertebra.  The moderate bulge at L3-4 was felt to result in 
only minimal secondary spinal stenosis, although the neural 
foramina at this level were moderately narrowed bilaterally 
at their inferior halves by the diffuse bulge.  However, no 
retropulsion of bony fragments was seen at the L3-4 level 
from the compression fracture.  On the other hand, there was 
marked (greater than 75 to 90 percent) compression of the L-1 
vertebral body.  There was mild retropulsion of the posterior 
superior bony L-1 vertebral body, minimally compressing the 
thecal sac at that level, but there was no evidence for 
significant spinal stenosis at this level or at any other 
level throughout the lumbar spine.  Service connection has 
not been established for the disability resulting from the 
pathology at L-1, L3, or L4.

Although the low back pathology shown at the level of the 
service-connected L-3 fracture no doubt results in some 
symptoms of intervertebral disc syndrome, including, as the 
veteran testified, pain radiating down his legs, it should be 
noted that he also has other nonservice-connected low back 
disability that has been described as causing more severe 
impairment.  The back brace appears to have been occasioned 
more by the nearly complete collapse of L-1 than by the 
longstanding partial collapse of L-3.  

Although the veteran is service connected for residuals of a 
compression fracture of L-3, he has coexisting and more 
severe low back pathology that arose many years after 
service.  The dispositive issue is to what extent the 
veteran's current back problems actually result from his 
service-connected low back disability, as it is a basic rule 
of evaluating disabilities that the use of manifestations not 
resulting from service-connected disease or injury is to be 
avoided in establishing the service-connected evaluation.  
38 C.F.R. § 4.14.  Most of the medical professionals who have 
expressed an opinion on the matter have found the current 
exacerbations of low back pain to be attributable to a 
compression fracture of L-1 that in turn was a consequence of 
osteopenia secondary to radiation therapy for the veteran's 
longstanding prostate cancer.  Although generalized minimal 
osteoporosis was noted on VA examination in March 1951, this 
was three years following the veteran's final separation from 
service.  

The record shows that the veteran received his final 
discharge from service more than half a century before the 
fracture at L-1 was visualized on X-rays.  It is apparent 
from the history set forth above that the veteran experienced 
low back pain long before his L-1 fracture was identified; 
thus, low back pain must be considered part and parcel of his 
service-connected low back disability.  However, the more 
recent medical evidence demonstrates that the current 
frequency and severity of the veteran's low back pain are 
principally attributable to his nonservice-connected L-1 
fracture.  Thus, when the RO considered his claim for 
increase in June 2000, it rated the service-connected 
disorder as 40 percent disabling based on the severely 
restricted and painful range of lumbar spine motion.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In DeLuca the Court held that for disabilities evaluated on 
the basis of limitation of motion, VA was required to apply 
the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to 
functional impairment.  In applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  

Even if service connection were in effect for disc disease 
involving the L-3, a 60 percent rating under Diagnostic Code 
5293 would not be warranted because pronounced impairment as 
a result of service-connected disability is not shown, 
despite the presence of some neurologic symptoms.  The mere 
presence of such symptoms is not enough to warrant the 60 
percent; the overall impairment resulting from the service-
connected low back disability must itself be pronounced.  The 
Board is of the opinion that no more than severe impairment 
from recurring attacks of intervertebral disc syndrome with 
little intermittent relief can be attributed to the service-
connected low back disorder.  This, however, results only in 
a 40 percent evaluation under Diagnostic Code 5293-no more 
than that currently assigned.  The description of the 
veteran's disc disability as mild, together with the findings 
that the veteran does not have absent reflexes or other 
pronounced symptoms, weighs the evidence against a finding 
that a higher evaluation is warranted under 38 C.F.R. 
§§ 4.40, 4.45.

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86.).  The veteran retains 
significant motion of the lumbar spine and a rating under 
Diagnostic Code 5289, for ankylosis is not warranted.  

In June 2000, the RO noted that a 50 percent evaluation was 
not warranted unless demonstrable deformity of the vertebral 
body from fracture was shown.  

Under Diagnostic Code 5285, residuals of a fracture of the 
vertebra warrant a 60 percent evaluation if there is no 
spinal cord involvement but abnormal mobility is present that 
requires a neck brace (jury mast).  There is, of course, no 
such showing in this case.  The residuals are therefore rated 
on the basis of resulting definite limitation of motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
a vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 5285.  

Recent X-rays of the lumbar spine have visualized a wedge 
deformity of the L-3, which constitutes a demonstrable 
deformity of the service-connected vertebral body.  The 
record unequivocally demonstrates, however, that the L-3 
fracture was sustained as a civilian between periods of 
active duty and that service connection was granted on the 
basis of aggravation of the preexisting fracture residuals.  

When the veteran was hospitalized by VA following his fall in 
February 1947, X-rays of the back revealed a compression 
fracture of the body of L-3.  Moreover, following further X-
rays of his back, which were felt to be satisfactory, the 
veteran fell and broke his cast, resulting in his being 
placed in bed.  The service medical records for his second 
period of active duty indicate that he fell from a roof 15 
feet to a concrete walk, landing on his feet with his spine 
flexed.  

Although complaints or findings of low back disability were 
not noted on his entrance examination on September 29, 1947, 
the veteran was hospitalized on November 19, 1947, after he 
fell to a sitting position while cleaning lines overhead.  
Admission X-rays were interpreted as showing an old 
compression fracture of L-3 with no evidence of recent 
fracture or other pathology.  It was reported that there was 
moderate wedging of L-3 still present, and the final 
diagnosis at the time of discharge from the hospital was 
muscular strain of the lumbar region.  

Although the veteran sustained a second inservice injury to 
the low back in early January 1948, X-rays of the lumbar and 
sacroiliac region four days following admission to a service 
hospital revealed a moderate wedging of the L-3 vertebra that 
had the appearance of an old well-healed compression fracture 
of L-3.  There was no evidence of new injury.  The record 
shows that he was discharged from service following a Board 
of Medical Survey because bending, lifting or flexing the 
spine laterally brought on dull aching pain in the lumbar 
area and required him to wear a back brace.  

In effect, the Board of Medical Survey found that the veteran 
had chronic residuals of the compression fracture of L-3 that 
were acquired by injuries sustained in service and that did 
not exist prior to service.  There is clear and unmistakable 
evidence, however, that the moderate wedging deformity of L-3 
was acquired in the fall prior to the veteran's second period 
of service and that the deformity itself did not undergo 
pathological advancement during service.  See 38 U.S.C.A. § 
1111 (West 1991).  See also Verdon v. Brown, 8 Vet. App. 529, 
536-37 (1996); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) 
(temporary or intermittent flare-ups during service of a 
preexisting injury are not considered aggravation of the 
injury unless the underlying condition, as contrasted to the 
symptoms, is worsened).  

The wedging deformity of L-3 could only have occurred as a 
result of the fall in February 1947 because of the consistent 
description of moderate deformity throughout the second 
period of service and because moderate deformity was 
described as still present when the veteran was hospitalized 
in November 1947, about seven weeks following his reentry on 
active duty.  On both hospitalizations during service, 
moreover, there was no evidence of recent fracture or other 
pathology.  As the wedging deformity of L-3 was not acquired 
during any period of active duty, it follows that the 
additional 10 percent contemplated by Diagnostic Code 5285 
may not be added to the 40 percent evaluation assigned for 
the service-connected low back disability in this case.  See 
38 C.F.R. § 4.14.  

Finally, there is no showing of exceptional or unusual 
disability factors such as to render impractical the 
application of the regular schedular standards.  There is no 
showing that the service-connected low back disorder has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  See 38 C.F.R. § 3.321(b)(1).  
(The provisions of 38 C.F.R. § 3.321(b)(1) were furnished to 
the veteran and his representative in the statement of the 
case that was issued in December 2000.)  As indicated above, 
the veteran's recent treatment for back complaints has mostly 
involved the nonservice-connected low back pathology.  The 
record shows that the veteran was born in October 1926.  

The May 1990 VA examination report indicates that he had been 
a factory worker until five years previously, when he 
retired.  The VA examination report dated in March 1956 
indicates that he had been employed by a private company 
since 1948 as a punch machine operator.  

The Board observes that the impact of disability on a 
veteran's industrial capacity is contemplated in the rating 
schedule itself and thus in the percentage rating already 
assigned.  See 38 C.F.R. § 4.1 (the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability).  The record does not show 
marked interference with employment or frequent periods of 
hospitalization.  Accordingly, the Board finds that the RO 
did not err in failing to refer this claim to the VA Central 
Office for an initial determination of extraschedular 
entitlement.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  

The Board therefore concludes that the preponderance of the 
evidence is against the claim for a rating in excess of 40 
percent for residuals of a compression fracture of L-3.  See 
38 U.S.C.A. § 5107(b).  In so deciding, the Board has 
considered the veteran's testimony with respect to the 
severity of his low back condition.  The veteran is 
undoubtedly afflicted with severe low back problems, but the 
evidence shows that much of his current symptomatology is 
attributable to his non-service-connected low back pathology.  
Where the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  Ortiz v. 
Principi, No. 01-7006 (Fed. Cir. Dec. 17, 2001); Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  

B.  Osteomyelitis of the terminal phalanx of the left thumb

The service medical records reflect that the veteran was 
hospitalized in July 1945 with a chief complaint of pain and 
soreness in his left thumb.  It was reported that a week 
before admission, he started having an infection of the left 
nail.  It gradually became worse despite hot soaks and the 
usual treatments until there was a deep-seated infection in 
the distal phalanx of the left thumb involving the terminal 
phalanx bone.  During hospitalization, the veteran underwent 
excision of the infected area; the osteomyelitis of the 
distal end of the bone was excised.  Treatment included sulfa 
powder and the insertion of a rubber drain.  On the third 
postoperative day, the veteran had no pain or soreness in the 
left thumb, and the rubber drain was removed.  By the sixth 
postoperative day, it was reported that the thumb was healing 
satisfactorily and that he did not have any pain or soreness.  
By the ninth postoperative day, the veteran was comfortable 
and healing was almost complete.  He desired to return to 
duty.  He was discharged to duty under treatment on the 12 
postoperative day.  On August 9, 1945, the veteran was 
examined and found physically qualified for transfer.  

The veteran examination for separation from his first period 
of active duty does not reflect complaints or finding 
referable to his osteomyelitis of the terminal phalanx of the 
left thumb.  Indeed, the evidence following his first period 
of active duty is silent for complaints or findings of any 
active disease.  Although the service medical records for his 
second period of active duty noted in January 1948 that he 
had had osteomyelitis following a splinter in 1945 and had 
undergone exploration and curettage of the bone with good 
results, no residuals of osteomyelitis were identified.  

On VA examination in March 1951, the veteran complained that 
his left thumb hurt during cold weather.  The only residual 
was a scar from osteomyelitis of the terminal phalanx of the 
left thumb.  The pertinent diagnosis was healed osteomyelitis 
of the terminal phalanx of the left thumb.  

On a VA examination in May 2000, the veteran reported that he 
had smashed his thumb in 1945 while cleaning or fixing a gun 
while on active duty as a Gunner's Mate.  He said that he was 
hospitalized for a while and that the injury led to the 
development of osteomyelitis.  He complained that he 
continued to have pain and numbness around his thumb.  He 
also complained of some numbness of the tip of the fingers.  
On examination, the left thumb was swollen; the distal 
phalangeal joint was swollen.  There was dystrophy of the 
thumbnail.  He had flexion of the metacarpophalangeal joint 
of 100 degrees and extension of that joint of 150 degrees.  
He had flexion of the middle phalangeal joint to 120 degrees 
and extension of that joint to 140 degrees.  The diagnoses 
were status post osteomyelitis of the left thumb; 
radiological irregularity at the distal tuft of the left 
thumb, and degenerative changes of proximal interphalangeal 
and distal interphalangeal joints of the left hand fingers.  

The veteran testified in October 2001 that he had problems 
bending his left thumb.  He said that during cold weather, 
the thumb was "really painful" and "just got numb."  He 
stated that the thumb had been that way essentially since 
separation from service.  He reported that he took a lot of 
pain medications generally.  

A 10 percent evaluation is warranted for inactive 
osteomyelitis, following repeated episodes, without evidence 
of active infection in the past 5 years.  38 C.F.R. § 4.71a, 
Diagnostic Code 5000.  To qualify for the 10 percent 
evaluation, two or more episodes are required following the 
initial infection.  Id., Note (2).  

The initial infection occurred during the veteran's first 
period of active duty and is not shown to have been followed 
by at least two episodes of osteomyelitis.  The post service 
medical examinations, to the extent that they addressed the 
problem at all, indicated that the osteomyelitis had healed.  
The most recent examiner to address the service-connected 
disability diagnosed status post osteomyelitis of the left 
thumb but did not suggest that the disease had reactivated.  
In the absence of evidence of at least two episodes of 
osteomyelitis following the initial infection, a 10 percent 
evaluation is not for application.  In the absence of 
evidence of subsequent reactivation of the disease, a 20 
percent rating is not assignable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5000, Note (2).  

Similarly, there is no evidence of involucrum or sequestrum 
such as to warrant a 30 percent rating.  Involucrum is a 
covering or sheath such as contains the sequestrum of a 
necrosed bone.  Dorland's Illustrated Medical Dictionary 856 
(28th ed. 1994).  Sequestrum is a piece of dead bone that has 
become separated during the process of necrosis from the 
sound bone.  Id., at 1510.  The examiner in May 2000 noted 
only that there was a radiological irregularity at the distal 
tuft of the left thumb; a definite involucrum or sequestrum 
was not identified as required by Diagnostic Code 5000.  

A 60 percent evaluation requires frequent episodes, with 
constitutional symptoms, and thus contemplates an active or 
chronic disease process, which is not shown here.  A 100 
percent evaluation is warranted where there is involvement of 
the pelvis or vertebrae, or when the osteomyelitis extends 
into major joints.  Cf. 38 C.F.R. § 4.45(f) (2001) (for the 
purpose of rating disability from arthritis, the 
interphalangeal, metacarpal and carpal bones of the upper 
extremities are considered minor joints).  

A 100 percent evaluation is also warranted with multiple 
localization or with a long history of intractability and 
debility, anemia, amyloid liver changes, or other continuous 
constitutional symptoms, 38 C.F.R. § 4.71a, Diagnostic Code 
5000, but there is no showing of such localization or history 
of intractability and debility.  Indeed, the rating schedule 
provides that a rating for osteomyelitis is not to be applied 
following cure by removal or radical resection of the 
affected bone.  Id., Note (1).  Since the veteran did not 
have any residuals of his infectious process during his 
second period of duty, and since the osteomyelitis was found 
to be healed when he was examined in March 1951, it is 
reasonable to conclude that the surgery performed on the left 
thumb during the first period of active duty was successful 
in excising the infected bone and that the focus of the 
infection was entirely removed.  See 38 C.F.R. § 4.43 (2001).  
Where, as here, the rating schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

However, the veteran clearly has some residuals of the 
operation performed to remove the osteomyelitis of the distal 
end of the bone.  A residual scar of osteomyelitis of the 
terminal phalanx of the left thumb was identified on VA 
examination in March 1951.  On recent VA examination, the 
left thumb was swollen, and there was dystrophy of the 
thumbnail.  The veteran has complained over the years of pain 
in his left thumb, especially during cold weather.  The Board 
concludes that the service-connected residuals of 
osteomyelitis of the terminal phalanx of the left thumb may 
be rated by analogy to a tender and painful scar under 
Diagnostic Code 7804.  It follows that under that diagnostic 
code, a 10 percent rating is warranted.  

C.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 
12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See 
VAOPGCPREC 11-00 (all of the Act's provisions apply to claims 
filed before the effective date of the Act but not final as 
of that date); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

On August 29, 2001, the final rules to amend VA adjudication 
regulations to implement the provisions of the VCAA were 
published in the Federal Register.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The Board notes, however, 
that except with respect to regulations governing 
applications to reopen previously and finally denied claims,

the provisions of this rule merely 
implement the VCAA and do not provide any 
rights other than those provided by the 
VCAA.  Therefore, [VA] will apply those 
provisions to any claim for benefits 
received by VA on or after November 9, 
2000, the VCAA's enactment date, as well 
as to any claim filed before that date 
but not decided by VA as of that date.  

66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  

As the claims addressed in this appeal were filed before 
November 9, 2000, but were not finally decided as of that 
date, the provisions of the VCAA and the pertinent new 
regulations must be applied to these claims.  

Under the VCAA, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  Here, 
the veteran was notified by the statement of the case, by 
letters from the RO, and by the discussion at the October 
2001 Board hearing of the evidence necessary to complete and 
substantiate his claims.  The veteran submitted additional 
evidence in support of his claims at the Board hearing and 
waived initial RO consideration of that evidence pursuant to 
38 C.F.R. § 20.1304(c).  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  VA also has a duty under the VCAA to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  It appears, however, that all pertinent evidence 
identified by the veteran has been obtained or has been 
submitted by him.  

In regard to VA's duty to assist the veteran in 
substantiating his claims, the Board finds that the veteran 
has been afforded examinations containing findings necessary 
to evaluate his claims.  In this regard the Board notes that 
while the July 2001 VA outpatient treatment records report an 
exacerbation of the veteran's back disability, the 
exacerbation was attributed to non-service-connected S-1 
radicular features.  The veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  However, the exacerbation 
in this case was not attributed to the service connected back 
disability.  In the absence of evidence of worsening of the 
service-connected disability, another examination is 
unnecessary.

Neither the veteran nor his representative has pointed to any 
additional records that have not been obtained and that would 
be pertinent to the present claim.  The Board concludes that 
VA has essentially satisfied its duties to notify and to 
assist the veteran with respect to the claims decided herein.  
The Board is of the opinion that the veteran has submitted a 
substantially complete application for VA benefits and that 
there is no reasonable possibility that any further 
assistance VA would provide to the veteran would substantiate 
his current claims.  See 66 Fed. Reg. 45,620, 45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(d)).  

Given the extensive low back pathology, some of which is 
service connected and some of which is not, it is highly 
unlikely that additional medical examinations or diagnostic 
imaging would aid the Board in determining to any more exact 
degree the extent to which the veteran's low back complaints 
are attributable to his service-connected low back disorder.  
It is simply left to the Board to sort out the evidence, not 
all of which is consistent.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998) (Board has fact-finding authority to assess the 
quality of the evidence before it, including the duty to 
analyze its credibility and probative value, as well as 
authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).  

In this regard, the Board emphasizes that it finds the 
veteran a credible witness and believes that he testified 
with sincerity regarding his low back symptoms.  However, as 
indicated above, he is not truly competent to apportion his 
low back symptoms between his service-connected low back 
disorder and his nonservice-connected low back disability.  
See Stadin v. Brown, 8 Vet. App. at 284.  

The Board therefore concludes that a remand would serve no 
useful purpose with respect to the issues addressed on this 
appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426,430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case with respect to the issues 
addressed above.  Further development of these claims and 
further expending of VA's resources with respect to these 
claims are not warranted.  


ORDER

An increased evaluation for residuals of a compression 
fracture of L-3 is denied.  

A 10 percent evaluation for residuals of osteomyelitis of the 
terminal phalanx of the left thumb is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

